Dismissed and Memorandum Opinion filed November 26, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00033-CV

                   ALPHA GLYNN MESKIMEN, Appellant
                                         V.
                   JENIFER LOUISE MESKIMEN, Appellee

                   On Appeal from the County Court at Law
                           Navarro County, Texas
                    Trial Court Cause No. C18-26928-CV

                          MEMORANDUM OPINION

      This is an attempted appeal from a judgment signed October 25, 2018. No
post-judgment motion was filed. Appellant’s notice of appeal was filed January 3,
2019. The notice of appeal must be filed within 30 days after the judgment is
signed when appellant has not filed a timely post-judgment motion. See Tex. R.
App. P. 26.1

      Appellant’s notice of appeal was not filed timely. A motion for extension of
time is necessarily implied when an appellant, acting in good faith, files a notice of
appeal beyond the time allowed by Texas Rule of Appellate Procedure 26.1, but
within the 15-day grace period provided by Rule 26.3 for filing a motion for
extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997)
(construing the predecessor to Rule 26). Appellant’s notice of appeal was not filed
within the 15-day period provided by Texas Rule of Appellate Procedure 26.3.

      On September 19, 2019, this court issued an order granting appellant 30
days to file an amended notice of restricted appeal in conformity with rule
25.1(d)(7) of the Texas Rules of Appellate Procedure. Tex. R. App. P. 25.1(d)(7).
Appellant failed to file an amended notice of appeal.

      Accordingly, we order this appeal dismissed.

                                      PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Zimmerer.




                                         2